Citation Nr: 1426416	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  13-08 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating greater than 50 percent prior to January 4, 2013, and greater than 60 percent from January 4, 2013, for bilateral hearing loss.

2.  Entitlement to an increased rating greater than 20 percent for a disability of the seventh cranial nerve.

3.  Entitlement to specially adapted housing.

4.  Entitlement to a special home adaption grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from January 1946 to July 1947.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In a February 2013 rating decision, the RO increased the Veteran's 50 percent rating for bilateral hearing loss to 60 percent, effective January 4, 2013.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In November 2013, the Veteran withdrew his pending request for a hearing before a representative of the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  In addition, the Board also reviewed the Veteran's Virtual VA paperless claims processing system to ensure a total review of the evidence.

The issue of entitlement to increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's disability of the seventh cranial nerve is manifested by weakness of the facial muscles on the right side with symptoms that include an inability to fully close his right eyelid, some drooling from the mouth, and some difficulty eating, but not by complete paralysis of the seventh cranial nerve.

2.  The Veteran has established entitlement to service connection for bilateral hearing loss, evaluated as 60 percent disabling, and for a seventh cranial nerve disability, evaluated as 20 percent disabling.  He has been awarded a total rating based on individual unemployability due to service-connected disability (TDIU) from January 4, 2013.

3.  The Veteran does not have permanent loss of use of both lower extremities that precludes locomotion except with the aid of braces, crutches, canes, or wheelchair; blindness in both eyes; the loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion except with the aid of braces, crutches, canes, or wheelchair; or the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair

4.  The Veteran is not blind in either eye and does not have anatomical loss or loss of use of both hands due to service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for a seventh cranial nerve disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.124a, DC 8207 (2013).


2.  The criteria for entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing are not met.  38 U.S.C.A. §§ 5103, 5107, 2101(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.809.

3.  The criteria for a certificate of eligibility for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 5103, 5107, 2101(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.809a.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the Veteran is expected to provide.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary prior to this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters in March 2010, September 2010, December 2012, and January 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The letters informed him of the applicable law to substantiate the claims and that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not provided authorization to obtain any private treatment records or provided such records himself.  In that regard, the Veteran submitted an Authorization and Consent to Release Information to the Department of Veterans Affairs (VA) in September 2010, but he did not provide any name or other contact information for any private treatment provider.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

For increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

With respect to the cranial nerve VII disability, the RO provided the Veteran appropriate VA examinations in August 2010, January 2013, and January 2014.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The above VA examinations, in addition to multiple VA audiological examinations, also are sufficient for the Board to consider the claims for specially adapted housing and a special home adaption grant.  Consequently, the Veteran's claims are ripe for appellate disposition.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

The Veteran alleges that his seventh cranial (facial) nerve disability warrants a rating greater than 20 percent.  The disability currently is rated under DC 8207 for paralysis of the seventh cranial nerve.  38 C.F.R. § 4.124a, DC 8207 (2013).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

The Veteran's seventh cranial (facial) nerve disability is evaluated according to the degree of "loss of innervation of the facial muscles."  Incomplete paralysis of the nerve to a severe degree is rated 20 percent disabling.  A higher, 30 percent evaluation is available for complete paralysis of the facial nerve. 3 8 C.F.R. § 4.124a, DC 8207.

The Board notes that the words "moderate" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

The following facts are relevant both to the discussion of an increased rating for the Veteran's seventh cranial nerve and to the below discussion of entitlement to specially adapted housing and entitlement to a special home adaption grant. 

In a March 2010 Veteran's Application for Increased Compensation based on Unemployability, the Veteran claimed that he had been unable to work since 1996 because of an inability to understand the customers of his shoe store.  

The Veteran was afforded a VA examination in March 2010.  The examiner extensively discussed the Veteran's medical history and conducted a physical examination.  Based on the foregoing, the examiner diagnosed bilateral hearing loss; status post-concussive or traumatic perforation with resultant hearing loss, right ear; status post-chronic otitis media secondary to the right ear perforation with cholesteatoma formation and deterioration of right middle ear ossicles, especially incus stapes; status post-right tympanomastoidectomy for chronic otitis media and ossicular chain reconstruction with patient's cartilage; and status post-seventh nerve injury with persistent weakness of facial nerve branch 1 and 3 manifesting weakness.  The Veteran had an inability to close his right eyelids completely and did not have to wear an eye patch to protect his cornea at night.  There also was weakness of the right corner of the mouth that resulted in some drooling and difficulty eating, but otherwise he was able to eat and swallow well.  There was marked profound right ear hearing loss and significant sensorineural hearing loss in the left ear, which resulted in less than satisfactory hearing acuity even with hearing aids.  Without the hearing aid in the left ear, the Veteran could not hear the telephone.  Even with the hearing aid in, the Veteran's wife had to conduct his telephone conversations.

In a May 2010 statement, the Veteran indicated that he had been forced to close his business in 1996 because his hearing loss had gotten so bad that he had trouble understanding people when they were talking to him.  

In his July 2010 Application in Acquiring Specially Adapted Housing or Special Home Adaption Grant, the Veteran stated that he had a room in his home that required a step down, which he wanted to make level with the rest of the home, and he also wanted to install a bathroom and shower, which would require work on the roof.  

The Veteran was afforded a VA examination for his cranial nerves in August 2010.  The Veteran indicated that his right eye lid did not close completely and that he had problems with "slobbering" and "drooling" on the right side of the mouth.  There was obvious slight asymmetrical right facial weakness.  There was noted right facial muscle weakness on smiling and wrinkling the forehead.  He was unable to fully close his right eye lid.  Sensory examination was normal, as was speech.  The examiner's impression was right cranial nerve VII weakness.  The condition was unchanged since the last report, from February 2007.  There was minimal functional impairment and the examiner did not believe that the problems would significantly impact sedentary employment any more than previously.  

In a September 2010 statement, the Veteran stated that he would like a grant to update his home.  Specifically, he found it difficult to go up and down the steps to a single sunken room and wanted to install a bath with a walk-in shower because it was difficult to get into and out of the bathtub.  In addition, the Veteran wanted a new roof and to improve the 20 year old heating and air conditioning units.

The Veteran was afforded a VA examination in January 2013.  The examiner noted review of the claims file and that the Veteran had a diagnosis of a right seventh cranial nerve injury.  The Veteran reported unchanged seventh cranial nerve weakness since right ear operations in 1988 and 1989.  The examiner noted involvement of the seventh and eighth cranial nerves.  The examination report indicated there was moderate, incomplete impairment of the muscles innervated by cranial nerve VII on the right upper and lower portions of the face, with normal strength on the left side.  The examiner concluded that there was moderate, incomplete paralysis of cranial nerve VII on the right and that the left cranial nerve VII was not affected.  The Veteran had no associated scars or other pertinent physical findings, complications, conditions, signs, or symptoms related to the moderate, incomplete paralysis of the right seventh cranial nerve.  The cranial nerve condition did not affect the Veteran's ability to work and was unchanged since the previous examination.

In September 2013, VA received an August 2013 examination for housebound status or permanent need for aid and attendance.  The Veteran's complete diagnosis was an old stroke, atrial fibrillation, chronic obstructive pulmonary disease (COPD), and pneumonia.  The disability restricting his functioning was "stroke / weakness."  The Veteran was unable to prepare his own meals, needed assistance in bathing and attending to other hygiene needs, required medication management, and was unable to manage his own financial affairs.  

In a November 2013 statement, the Veteran indicated that he had lost his right ear drum and could not hear out of that ear.  He claimed that he was entitled to back pay from 2010, when he had initially brought a claim for some updates on his home.

In a December 2013 statement, the Veteran indicated that he had suffered a stroke in May 2013, which had affected his swallowing and speech.  After an extended stay in a rehabilitation center, the Veteran returned home, where he required assistance from a health provider to bathe and obtain nourishment and medication through a feeding tube.  

The Veteran was afforded a VA examination in January 2014.  The examiner noted review of the claims file and that the Veteran had a diagnosis of a right seventh cranial nerve injury.  The Veteran indicated that recently he had suffered a stroke, which had resulted in swallowing difficulties.  On examination, there was moderate impairment of the muscles innervated by cranial nerve VII on the right upper and lower portions of the face, with normal strength on the left side.  The examiner concluded that there was moderate, incomplete paralysis of cranial nerve VII on the right and that the left cranial nerve VII was not affected.  The Veteran had no associated scars or other pertinent physical findings, complications, conditions, signs, or symptoms related to the moderate, incomplete paralysis of the right seventh cranial nerve.  The examiner noted that the Veteran's swallowing difficulties were related to his stroke a few months previously and unrelated to his service-connected disability.  The cranial nerve condition did not affect the Veteran's ability to work and was unchanged since the previous examination.

The Veteran underwent a VA aid and attendance / housebound examination in January 2014.  The examiner noted that the Veteran was service-connected for paralysis of the seventh cranial nerve and for hearing loss.  The examiner stated that neither of these disabilities would require aid and attendance or housebound status for the Veteran and that he had been "pretty much able to take care of himself up until he had a stroke on 05/14/2013."  The stroke affected his speech and swallowing and he required a feeding tube.  A care worker now came to the Veteran's home twice per day since the stroke.  He needed assistance in bathing, but could dress himself.  He was fed and received medication through a feeding tube, which the health provider managed.  Otherwise the Veteran, "is able to pretty much take care of himself."  The Veteran did require aid and attendance, but this was not due to his service-connected disabilities, but was due to the May 2013 nonservice-connected stroke.

Having reviewed the complete record, the Board finds that the Veteran does not meet or nearly approximate the criteria for a rating in excess of 20 percent for his service-connected seventh cranial nerve disability.  In order to receive a 30 percent rating under DC 8207, the Veteran must demonstrate complete paralysis of the seventh cranial nerve.  As discussed above, the Veteran has problems fully closing his right eyelid and with the muscles on the right side involved in smiling, wrinkling the right eyebrow, and controlling the right side of the mouth.  The January 2013 and January 2014 VA examiners specifically found that these problems represented moderate incomplete paralysis of the seventh cranial nerve.  It is clear from the evidence of record that the Veteran does not have complete paralysis of the seventh cranial nerve because he maintains the ability to move the muscles of the right side of the face, with some difficulty.  The Veteran at all times retains some degree of motion and control of his expression.  The Board also recognizes that the Veteran has experienced increased difficulties following a May 2013 stroke, primarily problems with speech and swallowing.  The Veteran's stroke is not service-connected and multiple medical professionals have specifically found that such symptoms are unrelated to the service-connected seventh cranial nerve disability.  As such, the Board finds that a rating greater than 20 percent under DC 8207 is not warranted for any period on appeal.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The Board does not find any basis for separate or increased ratings under any other DCs, to include DC 8307 (neuritis) and DC 8407 (neuralgia), as such DCs are for ratings based on incomplete paralysis and would not warrant a rating greater than 20 percent and would represent impermissible pyramiding if rated separately.  The Veteran's hearing loss is separately rated and while status-post chronic otitis media secondary to the right ear perforation with cholesteatoma formation and deterioration of right middle ear ossicles and status post right tympanomastoidectomy for chronic otitis media and ossicular chain reconstruction with patient's cartilage were diagnosed, a separate compensable rating is not warranted for such as suppuration or aural polyps are not shown.  See 38 C.F.R. § 4.87, DC 6200 (2013).

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 20 percent for the Veteran's seventh cranial nerve disability.  Furthermore, the Board concludes that the Veteran's symptomatology has been consistent throughout the appellate time period and that assignment of staged ratings is not for application.  Hart, 21 Vet. App. at 505.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected seventh cranial nerve disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's seventh cranial nerve disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation is inadequate.  The Veteran has moderate weakness of the muscles on the right side of the face.  This weakness affects his right eyelid, right eyebrow, right side of the mouth, and his smile, but he retains the ability to use these muscles to some degree and thus cannot be considered total paralysis.  The current 20 percent rating contemplates these and other symptoms.  Thus, the Veteran's current 20 percent schedular rating under DC 8207 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran already is in receipt of a total disability rating based on individual unemployability (TDIU) and has not expressed disagreement with the assigned effective date, further consideration of the issue of TDIU is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

Specially Adapted Housing and Special Home Adaption Grant

The Veteran seeks a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.

During the course of this appeal, VA regulations for specially adapted housing and special home adaptation grants were revised, effective October 25, 2010 and December 3, 2013.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010) and 78 Fed. Reg. 72,573-72,576 (December 3, 2013).  Where the law or regulations governing a claim are changed while the claim is pending, the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.

VA's General Counsel, in a precedential opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The final rulemaking provided specific applicability dates for some of the amended regulations, including: the revisions to the introductory text of § 3.809(b) pertaining to eligibility for persons disabled by VA treatment or vocational rehabilitation, apply to applications for such grants received by VA on or after December 10, 2004; the addition of § 3.809(b)(5), pertaining to loss or loss of use of both upper extremities as a qualifying disability, applies to all applications received by VA on or after December 10, 2004 and the addition of paragraph (b)(6) to 38 C.F.R. § 3.809 pertaining to severe burns apply to all applications for such grants received by VA on or after July 30, 2008.  Here, although VA received the Veteran's claim for specially adapted housing or a special home adaption grant in July 2010, the 2010 amendments concerning qualifying disabilities affecting the upper extremities and severe burns do not apply to the Veteran's claim and the other changes do not affect the outcome of the current claim on appeal.  The Board recognizes that the 2013 amendments apply to all claims pending as of December 3, 2013, including the instant claim.  However, it is noted that the 2013 amendments added amyotrophic lateral sclerosis (ALS) to the disabilities satisfying the definition of a disability subject to the provisions of 38 C.F.R. § 3.809 and made other changes that do not affect the outcome of the current claim on appeal.
  
Specially Adapted Housing

Under the regulations effective prior to October 25, 2010, a certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to: (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101 (West 2002); 38 C.F.R. § 3.809(a), (b) (2009).

The phrase "preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2009).

Special Home Adaptation

Under the regulations effective prior to October 25, 2010, a certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(1); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2009); 75 Fed. Reg. 57859 (September 23, 2010).

38 C.F.R. § 3.809a(a) provides that a veteran who first establishes entitlement under this section and who later becomes eligible for a certificate of eligibility under 38 C.F.R. § 3.809 may be issued a certificate of eligibility under § 3.809.  However, no particular type of adaptation, improvement, or structural alteration may be provided to a veteran more than once.

The term "loss of use" of a hand or foot constitutes that condition where no effective function remains other than that which would be "equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination is made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis."  38 C.F.R. §§ 3.350(a)(2) , 4.63 (2009).

Examples which constitute loss of use of a foot or hand are extremely unfavorable ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more.  Also considered as loss of use of a foot is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. §§ 3.350(a)(2) (2009).

It is noted that the amendments effective in 2010 apply to the 38 C.F.R. § 3.809a(b) introductory text with respect to applications received by VA on or after December 10, 2004.  The addition of 38 C.F.R. § 3.809a(b)(2)(ii) to (iv) pertaining to severe burns as qualifying disabilities apply to all applications received on or after July 30, 2008.  In this case, the amendments to the introductory test and the addition of severe burns do not affect the outcome of this appeal.
 
Analysis

The Veteran seeks a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaption grant.  Essentially, the Veteran requests assistance in renovating his home to level the floor to one of the rooms in the home, so that he does not have to step down to enter the room or step up to leave the room; installing a walk-in shower; replacing the roof of the home; and updating the 20-year old heating and cooling units of the home.  

As discussed above, the Veteran has established entitlement to service connection for bilateral hearing loss, evaluated as 60 percent disabling, and for a seventh cranial nerve disability, evaluated as 20 percent disabling.  He has been awarded a total rating based on individual unemployability due to service-connected disability (TDIU) from January 4, 2013.

For a more complete recitation of the applicable facts to the case, see the above increased rating sections.

The Board finds that the preponderance of the evidence is against the claims because the evidence does not show that the Veteran's service-connected disabilities result in the loss or loss of use of one or both lower extremities, the loss or loss of use of both hands, blindness in either eye, or affect balance or propulsion to the extent contemplated for the grant of specially adapted housing or a special home adaption grant.  As discussed above, the Veteran's service-connected disabilities affect only his hearing and the facial muscles of the right side of the face.  Although the Board is sympathetic to the Veteran's claims and contentions and his desire to improve the usability of his home, his service-connected disabilities are not of the type and do not result in the symptomatology for which specially adapted housing or a special adaptive housing grant is warranted.  

Consequently, the Board must conclude that the requirements for a certificate of eligibility for assistance in acquiring specially adapted housing and a certificate of eligibility for assistance in acquiring a special home adaptation grant have not been met.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claims for eligibility for assistance in acquiring specially adapted housing or a certificate of eligibility for assistance in acquiring a special home adaptation grant are denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to an increased rating greater than 20 percent for a disability of the seventh cranial nerve is denied.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaption grant is denied.


REMAND

In addition to the foregoing, the Veteran also is seeking entitlement to increased rating for his bilateral hearing loss disability.  Despite the extensive development already undertaken, the Board concludes that additional development is necessary.  

In that regard, the Board notes that the electronic claims file includes a January 26, 2010 VA Audiology Note, which indicates that an audiogram was completed and is available under "<Tools> <AudiogramDisplay>."  The Board does not have access to this document and as it is not otherwise included in the electronic claims file, a remand is required to afford the AOJ an opportunity to associate this record with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the electronic claims file (either VBMS or Virtual VA) the audiogram completed on January 26, 2010 (reflecting the puretone thresholds from 1000 to 4000 Hertz), as discussed above, as the Board does not have access to CAPRI or other records repository for this record.

2.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


